10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 106 Filed 11/18/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE SOUTHERN DISTRICT OF NEW YORK
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-VEC-SDA
Plaintiff, ( .
vs. NOTICE OF MOTION TO DISMISS
JASON GOODMAN,
: Defendant
NOTICE OF MOTION TO DISMISS
PURSUANT TO FED. R. CIV. P. 12(B)(6)
Please take notice that, upon the accompanying (i) memorandum of law in support of
motion to dismiss pursuant to fed. R. Civ. P, 12(b)(6); and (ii) the declaration of Jason Goodman

and the exhibits annexed thereto, all submitted herewith, Defendant Jason Goodman Pro Se,

  

    

Lag
4o rule |

a =
ce.
“tat

ib

moves this court for an order pursuan

  
  
   
   

dismissing the complaint with prejudi

Signed this

 

ROU

  

Le la
VR

myer

2(b)(6) of the

     

7 es |
PYRE One 7
POTRONIOALLY BHep

CM RRB i:
federal rule

 

al rules of i¥ilfprogedur,

fo Bn wy

Rhee oh

  

SMO, Ne See ai en,

 

NOTICE OF MOTION TO DISMISS - 1

 

“Jason Goodman, Defendant, Pro Se
252 7" Avenue Apt 69

New York, NY 10001

(323) 744-7594

- truth@crowdsourcethetruth.org

 

 
